Title: From John Adams to Munroe & French, 1 November 1811
From: Adams, John
To: Munroe & French



Messieurs Monroe and French.
Quincy Octob November 1st

I have received your kind Letter of the 31st of October and regret with you the loss of part of a Page of Manuscript.
Upon a careful revision of all the materials I have, I find myself utterly unable to recollect enough to supply the deficiency.
As I have no Clerk, Secretary or Amanuensis I am obliged to write all with my own hand, which with my dim eyes and trembling fingers is so painful an Exercise that when I have written a sheet, I keep no copy and think myself delivered of it forever.
There is no remedy but for you to print a Note of the loss of the Scrap, and go on with what remains.
There is an unlucky mistake of “Things” for Kings, “Kings” in the last Paragraph you printed but whether it was an Error of the Press or of the Manuscript I know not.
I am Gentlemen your obliged humble Servant

John Adams.